Name: 2001/329/EC: Council Decision of 24 April 2001 updating part VI and Annexes 3, 6 and 13 of the Common Consular Instructions and Annexes 5(a), 6(a) and 8 to the Common Manual
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international law
 Date Published: 2001-04-26

 Avis juridique important|32001D03292001/329/EC: Council Decision of 24 April 2001 updating part VI and Annexes 3, 6 and 13 of the Common Consular Instructions and Annexes 5(a), 6(a) and 8 to the Common Manual Official Journal L 116 , 26/04/2001 P. 0032 - 0034Council Decisionof 24 April 2001updating part VI and Annexes 3, 6 and 13 of the Common Consular Instructions and Annexes 5(a), 6(a) and 8 to the Common Manual(2001/329/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to Article 4 of Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(2),Having regard to the initiative of Sweden,Whereas:(1) Further to Council Decision 2000/777/EC of 1 December 2000 on the application of the Schengen acquis in Denmark, Finland and Sweden, and in Iceland and Norway(3) it is necessary to update Part VI and Annexes 3, 6 and 13 of the Common Consular Instructions on Visas for the diplomatic missions and consular posts (CCI)(4) and Annexes 5(a), 6(a) and 8 to the Common Manual (CM).(2) This instrument builds on the Schengen acquis, in accordance with the Protocol integrating it into the framework of the European Union, as laid down by Annex A to Council Decision 1999/435/EC of 20 May 1999 concerning the definition of the Schengen acquis for the purpose of determining, in conformity with the relevant provisions of the Treaty establishing the European Community and the Treaty on European Union, the legal basis for each of the provisions or decisions which constitute the acquis(5).(3) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this instrument, and is therefore not bound by it or subject to its application. Given that this instrument aims to build upon the Schengen acquis under the provisions of Title IV of the Treaty establishing the European Community, in accordance with Article 5 of the said Protocol, Denmark shall decide within a period of six months after the Council has adopted this instrument whether it will transpose it into its national law.(4) As regards the Republic of Iceland and the Kingdom of Norway, this instrument constitutes a development of the Schengen acquis within the meaning of the Agreement concluded on 18 May 1999 by the Council of the European Union and those two States(6). As a result of the procedures laid down in that Agreement, the rights and obligations arising from this instrument shall also apply to those two States and in relations between those two States and the Member States participating in this instrument.(5) Pursuant to Article 1 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland and the United Kingdom are not participating in the adoption of this instrument. Consequently, and without prejudice to the provisions referred to in Article 4 of the Protocol, the provisions of this instrument apply neither to Ireland nor to the United Kingdom,HAS ADOPTED THIS DECISION:Article 11. The third indent of section 1.1 ("VALID FOR" heading) of Part VI of the CCI shall be replaced by the following: "- In the cases provided for in Article 14 of the Convention, limited territorial validity may cover the territory of several Member States; in that case, according to the Member State codes to be entered under this heading, the following options are available:(a) entry of the codes for the Member States concerned;(b) entry of the words 'Schengen States' in the language of the issuing Member State followed in brackets by the minus sign and the codes of the Member States for the territories of which the visa is not valid."2. In Part 3 of Annex 3 to the CCI and part 3 of Annex 5(a) to the CM the headings "Denmark", "Finland", "Sweden", "Iceland" and "Norway" shall be deleted, together with the lists of residence permits which they contain.3. In Annex 6 to the CCI the second indent shall be deleted.4. In example 14 of Annex 13 to the CCI and example 14 of Annex 6(a) to the CM the following codes shall be added:>TABLE>5. Example 11 of Annex 13 to the CCI, example 11 of Annex 6(a) to the CM and example 2 of Annex 8 to the CM shall be replaced by the example annexed to this Decision.Article 2This Decision shall apply from 27 April 2001.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Luxembourg, 24 April 2001.For the CouncilThe PresidentM. Winberg(1) See p. 2 of this Official Journal.(2) See p. 5 of this Official Journal.(3) OJ L 309, 9.12.2000, p. 24.(4) OJ L 239, 22.9.2000, p. 318.(5) OJ L 176, 10.7.1999, p. 1.(6) OJ L 176, 10.7.1999, p. 36.ANNEXEXAMPLE 11SHORT-STAY LTV VISAS, VALIDITY LIMITED TO SEVERAL COUNTRIESIn this case, the "valid for" heading shall be filled in:- either by the codes indicating the countries for which the visa is valid (Belgium: B, Denmark: DK, Germany: D, Greece: GR, Spain: E, France: F, Italy: I, Luxembourg: L, Netherlands: NL, Austria: A, Portugal: P, Finland: FIN, Sweden: S, Iceland: IS, Norway: N. In the case of the Benelux countries: BNL). In the example shown, the territorial validity is limited to France and Spain;>PIC FILE= "L_2001116EN.003402.EPS">- or by the words "Schengen States" followed in brackets by the minus sign and the codes of the Member States for the territories of which the visa is not valid. In the example shown, the visa is valid for the territory of all the Member States applying the Schengen acquis except France and Spain.>PIC FILE= "L_2001116EN.003403.EPS">